DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, with respect to the Priority & Drawing Objections have been fully considered and are persuasive. The Priority & Drawing Objection are withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the 112(b) Rejection
The previous 112 rejections are withdrawn. However, the amended claims are still rejected under 112(b). 
Regarding the 102 Rejection
It is respectfully submitted that Lucks does not disclose, that an imbalance is determined independent of a profile of the at least two rotor blades, as is required by claim 1. 
In paragraph [0029] of Lucks it is stated, that the rotor may have three blades which are spaced apart by 1200 (i.e., equally spaced apart). (a) When the wind turbine is in use, deviations in the spacing between adjacent blades may occur and this deviation in spacing may ultimately result in an imbalance in the wind turbine. Lucks' method (b) measures and monitors the profile of the blades and, because (c) after measuring the profile, the trailing edge of the rotor blade is known, the spacing between adjacent blades is readily able to be calculated and monitored. Applicant submits that Lucks is not attempting to determine an imbalance in the blades by his method. From the original text of Lucks it is clear, that the disclosed method may determine a deviation in the spacing between adjacent blades. However, the verb in said sentence is in the plural ("konnen"), thus the term such ("Solche") must refer back to deviations (which is also in the plural) but not an imbalance (which is in the singular).
 
Examiner respectfully disagrees with the applicant. To begin, it is unclear how “the detection of the imbalance or the eccentric moment of inertia is independent from a profile of the at least two rotor blades” (see current 112b). As best understood by the applicant and based on the applicant’s remarks:
(a) When the wind turbine is in use, deviations in the spacing between adjacent blades may occur and this deviation in spacing may ultimately result in an imbalance in the wind turbine;
(b) measures and monitors the profile of the blades;
(c) after measuring the profile, the trailing edge of the rotor blade is known, the spacing between adjacent blades is readily able to be calculated and monitored.
In prior art Lucks, the system measures and monitors the profile of the blades (see “b” above). After measuring the profile of the blades, the spacing between the blades are calculated and monitored (see “c” above). Then when deviations occur in the wind turbine’s blades may ultimately result in imbalances (see “a” above). A POSITA would recognize that EACH measuring of the blade’s profiles blades under “imbalances” and the measuring of the of the blade’s profiles without “imbalances” would be different measuring(s). Moreover, the system would measure for imbalances continuously multiple times and potentially each time the measuring(s) would be different. In order to determine from such measure(s), each time the profile of the blades would have to be measured independently each time to be comparted if there is difference when there are occurrences of imbalances. Therefore, Lucks reasonably discloses “that an imbalance is determined independent of a profile of the at least two rotor blades” as recited by claim 1 when determining the differences between under “imbalances” or not.
Furthermore, Lucks does rely on the measurement of the blade profile, as disclosed in the passage cited above and by the examiner and as explained by the examiner in the Office Action: "Such can be detected particularly easily by the method described, since after measuring the profile, the trailing edge of the rotor blade is particularly simple and reliably determinable" 
However, such consideration of the profile and its measurement is excluded for the determination of the imbalance in the currently amended claim 1. The method of claim 1 explicitly states, that such determination is independent of a profile of the rotor blades. The presently-claimed method does not rely on the profile of the rotor blades and the measurement of the same and therefore also does not rely on measurement of the leading edge of the blades.
 
Examiner respectfully disagrees with the applicant. The claim recites “determining imbalances of rotor blades”, “profiles of the rotor blades” and a “contactless and time measurement”. Then recites “detecting imbalances independently” from the rotor blades profiles. Lucks also discloses “determining imbalances of rotor blades”, “profiles of the rotor blades” and a “contactless and time measurement”. Then Lucks reasonably discloses “detecting imbalances independently” from the rotor blades profiles” when there are deviations resulting in imbalances when measuring the turbine blade profiles (refer to “a-c” above). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the recitation, the recitation, “wherein a sweep of the at least two rotor blades through at least one measurement section during the rotation of the rotor around the rotor axis is detected by contactless and time-resolved measurement, wherein the detection of the imbalance or the eccentric moment of inertia is independent from a profile of the at least two rotor blades” is vague and indefinite. As recited, it is unclear how a “contactless and time-resolved measurement” DETECTS imbalance of the rotor blades sweep “independently” from a profile of the at least two rotor blades. In the art “measurement(s)” do not DETECT. A sensor would potentially “measure”. However, no sensors are recited. Therefore, the claim is vague and indefinite. 
Claims 2-6 & 15 are rejected based on their dependency from Claim 1.
Regarding Claim 7, the terms "a setting angle” & “half-profile” are relative terms which renders the claim indefinite.  The terms "a setting angle” & “half-profile” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim recites determining, setting, & measuring which appears to be commands or signals. The Claim then recites contactless distance measuring. The claim then to further limit such determining, setting, & measuring TO – 
two measurement sections;
each measurement section, at least twenty distance measurement values at least twenty measurement points on the rotor blade are detected;
wherein in each case at least a first and a second connection lindetermined between at least two interpolation points which are given in each case by a measurement point or a point on an interpolation of the measurement points of a measurement line;
wherein the at least two interpolation points, lie at least on two different measurement lines, and wherein the measurement lines in each case are given by connecting the measurement points at which the measurement values of a 7respective measurement section on the rotor blade were obtained, 
wherein there is a maximum temporal spacing of 1/5 s or a maximum temporal spacing in which the rotor is rotated maximally by 0.50 around the rotor axis between the sweep of a first of the at least two interpolation points of a connection line to a second of the at least two interpolation points of the connection line sweeping through the measurement sections
It is unclear how DISTANCE MEASURING would “determining, setting, & measuring” as recited, including all the further limited recitations (a-e). The claim does not recite any MEANS how the distance measuring is done. Therefore, the claim is vague and indefinite. 
Regarding Claim 9, the recitation “wherein, from the measurement values at the measurement points, a half-profile is calculated, which is perpendicular to an edge of the rotor blade or perpendicular to the first or second connection line, or parallel to a plane perpendicular to the rotor axis” is vague and indefinite. It is unclear HOW distance measuring is MEASURED (see rejected Claim 7). Therefore, it is also unclear HOW measurement values at the measurement points are MEASURED. Consequently, it is unclear HOW “half-profiles” are detected. 
Claims 8-13 & 16 are recited based on their dependency from Claim 7.
Regarding Claim 14, the claim recites wherein, by contactless distance measurement – 
The claim the recites – 
“… at least twenty distance measurement values are detected, wherein the angles between the measurement sections and the horizontal are measured, and wherein at least a first and a second connection line are determined in each case between at least two interpolation points”.
	Similarly to Claim 1 & 7, it is unclear HOW a “distance measurement” would DETECT at least twenty measurement values. 
“…there is a maximum temporal spacing of 1/5 s or a maximum temporal spacing in which the rotor is rotated maximally by 0.50 around the rotor axis which two lines in each case extend parallel to a linking line from a leading edge to a trailing edge of the rotor blade or which extend perpendicularly to an edge of the rotor blade or perpendicularly to at least a first or a second connection line and wherein the lines intersect the first and a second connection line or extends perpendicularly thereto, wherein the interpolation points between which the first connection line extends have a maximum temporal spacing of 101/2 s, or a maximum temporal spacing in which the rotor is rotated maximally by 1 around the rotor axis, from the leading edge of the rotor blade and the measurement points between which the second connection line extends have a maximum temporal spacing of 1/2 s or a maximum temporal spacing in which the rotor is rotated maximally by 10  around the rotor axis, from the trailing edge of the rotor blade, are defined…”
It is unclear what the applicant is referring to when reciting “temporal spacing of 1/5 s” & “spacing of 101/2 s”. The 1/5 or 1/2 “s” appears” to be regarded to time as SECONDS. It is unclear how TIME be use for SPACING.  Therefore, the claim is vague and indefinite. 
Claims 17 is rejected based on their dependency from Claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucks (WO 2011/161058).
Regarding Claim 1, A method for determining an imbalance [In operation, however, there may be deviations that can cause, for example, an imbalance] of a rotor rotating around a rotor axis and comprising at least two rotor blades [The division is the distribution of the rotor blades on the plane of rotation] (Claim 1, Anno. Doc; Page 3, “A”), 
wherein a sweep of the at least two rotor blades [6-7] through at least one measurement section [“top” 10] during the rotation of the rotor around the rotor axis is detected by contactless [non-contact distance measuring system] and time-resolved measurement [transit time measurement] (FIG. 1-4b, Claim 1 & Anno. Doc; Page, 2 “B”), 
wherein the detection of the imbalance or the eccentric moment of inertia is independent [after measuring the profile] from a profile of the at least two rotor blades [Such can be detected particularly easily by the method described, since after measuring the profile, the trailing edge of the rotor blade is particularly simple and reliable determinable] (Claim 1, Anno. Doc; Page 3, “A”).
Regarding Claim 2, Lucks discloses the method for determining according to Claim 1 (see rejected claim 1), further comprising the determining time spans between the sweep of the at least one measurement section successive, rotor blades of the at least two rotor blades (Claim 1a).
Regarding Claim 3, Lucks discloses the method for determining according to Claim 2 (see rejected claim 2), further comprising comparing the time spans [time-shifted detection], between the sweep of successive rotor blades through the at least one measurement section and determining differences between the compared time spans [the at least two measuring points would determine “at least two” differences and therefore “differences between the compared spans”] (Anno. Doc; Page, 2 “B”).
Regarding Claim 5, Lucks discloses the method for determining according to claim 1 (see rejected claim 1), further comprising associating of the time spans or normalized time spans between the sweeps of, the successive rotor blades through the at least one measurement section after the respective time span (Anno. Doc; Page, 2 “B”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lucks (WO 2011/161058) in view of Jeffrey (US 2009/0266160).
Regarding Claim 4, Lucks discloses the method for determining according to Claim 2 (see rejected claim 2).
Lucks discloses the contactless and time-resolved measurement [non-contact distance measuring system] (FIG. 1-4b, Claim 1 & Anno. Doc; Page, 2 “B”).
Lucks does not discloses comprising normalization of the time spans with respect to the rotational speed which is determined by data of the contactless and time-resolved measurement.
Jeffrey discloses normalization of the time spans with respect to the rotational speed (Claim 16).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Jeffrey’s “normalization of the time spans with respect to the rotational speed” can be incorporated into Lucks’ contactless and time-resolved measurement. One would be motivated to do so to determine aerodynamic imbalances of a wind turbine rotor and optionally correcting such imbalances (refer to Jeffrey’s ¶ [0005]).
Regarding Claim 6, Lucks discloses the method for determining according to claim 1 (See rejected claim 1), wherein the at least one measurement section is oriented which extend at an angle range of +/- 20° relative to the rotor axis, and is arranged so that, within one or more segments of a circle around the rotor axis, the at least one measurement section is swept by the at least two rotor blades (FIG. 4a-4b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH ORTEGA/Examiner, Art Unit 2832